Name: Commission Implementing Regulation (EU) 2017/2384 of 19 December 2017 specifying the technical characteristics of the 2019 ad hoc module on work organisation and working time arrangements as regards the labour force sample survey pursuant to Council Regulation (EC) No 577/98 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: economic analysis;  organisation of work and working conditions;  technology and technical regulations;  labour market;  information technology and data processing
 Date Published: nan

 20.12.2017 EN Official Journal of the European Union L 340/35 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2384 of 19 December 2017 specifying the technical characteristics of the 2019 ad hoc module on work organisation and working time arrangements as regards the labour force sample survey pursuant to Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 7a(5) thereof, Whereas: (1) The European employment strategy, the employment guidelines (2) and the European Pillar of Social Rights (3), in particular its principles on secure and adaptable employment, work-life balance and well-adapted work environment, express the need for greater adaptability of both enterprises and workers in Europe and highlight the need to collect data with a large-scale European survey on the application of various forms of new practices in work organisation and working time arrangements and the experiences of workers with those practices and arrangements. (2) Commission Delegated Regulation (EU) 2016/1851 (4) specifies and gives a description of the areas on which more detailed information is to be provided, namely the ad hoc sub-modules, and which should be included in the 2019 ad hoc module on work organisation and working time arrangements as regards the labour force sample survey pursuant to Council Regulation (EC) No 577/98. (3) Therefore, the technical characteristics, the filters, the codes and the deadline for the transmission of data by Member States under the ad hoc module on work organisation and working time arrangements should be specified. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The technical characteristics of the 2019 ad hoc module on work organisation and working time arrangements, the filters, the codes to be used and the deadline by which Members States shall send the results to the Commission are laid down in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 77, 14.3.1998, p. 3. (2) Council Decision (EU) 2015/1848 of 5 October 2015 on guidelines for the employment policies of the Member States for 2015 (OJ L 268, 15.10.2015, p. 28). (3) https://ec.europa.eu/commission/priorities/deeper-and-fairer-economic-and-monetary-union/european-pillar-social-rights_en (4) Commission Delegated Regulation (EU) 2016/1851 of 14 June 2016 adopting the programme of ad hoc modules, covering the years 2019, 2020 and 2021, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (OJ L 284, 20.10.2016, p. 1). ANNEX This Annex sets out the technical characteristics, filters and codes to be used in the ad hoc module on work organisation and working time arrangements scheduled to be carried out in 2019. It also sets the dates for submission of data by the Member States to the Commission. Deadline for transmission of the results to the Commission: 31 March 2020. Filters and codes to be used for sending data: as set out in Annex III to Commission Regulation (EC) No 377/2008 (1). Columns reserved for optional weighting factors, to be used in cases of subsampling or non-response: columns 226-229 containing whole numbers and columns 230-231 containing decimal places. (1) Sub-module Flexibility of working times Name/Column Code Description Filter VARIWT Variable working times WSTATOR = 1,2 211 How is determined the start and end of the working time in the main job 1 Worker can fully decide working time 2 Worker can decide working time with certain restrictions 3 Employer or organisation mainly decides working time 9 Not applicable (not included in the filter) Blank No answer/Don't know FREEHOUR Freedom to take hours off VARIWT = 2,3,blank 212 Possibility to take one or two hours off in the main job for personal or family matters within one working day 1 Very easy 2 Quite easy 3 Quite difficult 4 Very difficult 9 Not applicable (not included in the filter) Blank No answer/Don't know FREELEAV Freedom in taking leave WSTATOR = 1,2 213 Possibility to take in the main job one or two days of leave within three working days 1 Very easy 2 Quite easy 3 Quite difficult 4 Very difficult 9 Not applicable (not included in the filter) Blank No answer/Don't know FLEXWT Expected flexibility in working times WSTATOR = 1,2 214 Frequency to which the worker has to face unforeseen demands for changed working time in the main job 1 At least once a week 2 Less than every week but at least every month 3 Less than every month or never 9 Not applicable (not included in the filter) Blank No answer/Don't know AVAIFREE Available for work in free time WSTATOR = 1,2 215 Worker was contacted during leisure time in the last two months to take action before the next working day for the main job 1 Was not contacted in the last 2 months 2 Was contacted on a few occasions 3 Was contacted several times and expected to act before the next working day 4 Was contacted several times and not expected to act before the next working day 9 Not applicable (not included in the filter) Blank No answer/Don't know (2) Sub-module Methods at work Name/Column Code Description Filter RECHOURS Recording of presence or working hours STAPRO = 3 216-217 Method of recording the presence or working hours in the main job 01 Presence and hours are not recorded 02 Presence is recorded manually by one-self 03 Presence is recorded manually by supervisor/colleague 04 Presence is recorded automatically (clocking system, at log-in) 05 Presence is recorded with another method 06 Hours are recorded manually by one-self 07 Hours are recorded manually by supervisor/colleague 08 Hours are recorded automatically (clocking system, at log-in) 09 Hours are recorded with another method 99 Not applicable (not included in the filter) Blank No answer/Don't know PRESSURE Working under time pressure WSTATOR = 1,2 218 Frequency to which the person works under time pressure in the main job 1 Always 2 Often 3 Sometimes 4 Never 9 Not applicable (not included in the filter) Blank No answer/Don't know JOBAUTON Job autonomy WSTATOR = 1,2 219-220 Possibility to influence order and content of tasks in the main job 11 Large influence on order and content 12 Large influence on order and some on content 13 Large influence on order and little or none on content 21 Some influence on order and a large one on content 22 Some influence on order and on content 23 Some influence on order and little or none on content 31 Large influence on content and little or none on order 32 Some influence on content and a little or none on order 33 Little or no influence on order and content 99 Not applicable (not included in the filter) Blank No answer/Don't know (3) Sub-module Place of work Name/Column Code Description Filter PLACEWK Main place of work WSTATOR = 1,2 221 Place where activities for main job are primarily carried out 1 Employers' or own premises 2 Home 3 Clients' place 4 Non-fixed place (vehicle, delivery service, etc.) 5 Other 9 Not applicable (not included in the filter) Blank No answer/Don't know COMMUTM Commuting time PLACEWK  2 222-224 Time to get from home to work for the main job (one way) 000-240 Minutes 999 Not applicable (not included in the filter) Blank No answer/Don't know OTHERLOC Working on other locations PLACEWK = 1-5 225 Works in more than one location for the main job 1 Daily 2 Not daily but at least every week 3 Less than every week but at least every month 4 Less than every month or never 9 Not applicable (not included in the filter) Blank No answer/Don't know (1) Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a subsample for the collection of data on structural variables and the definition of the reference quarters (OJ L 114, 26.4.2008, p. 57).